Citation Nr: 0107010	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-13 345	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for non-
suppurative otitis media. 

2.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

This matter arises from a January 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The case was referred to the Board of 
Veterans' Appeals (Board) for resolution and remanded by the 
Board in September 1999 for additional development.
 

FINDINGS OF FACT

1.	The veteran served on active duty from March 1946 to 
September 1947.

2.	On February 26, 2001, the Board was notified by the 
veteran's family that the veteran died on January [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER 
Member, Board of Veterans' Appeals

 



